I still adhere to the views expressed by me on the original hearing. I accordingly concur in reversing the judgment.
I am unable, however, to agree with Mr. Justice Givens in his construction of the provisions of sec. 44-815, I. C. A. I think the right of action, for damages and penalty, accrues only to the holder of the legal title at the time the demand for satisfaction of mortgage is made, whether that be themortgagor, his grantee, or his heirs.
Our statute (sec. 44-815) is in every substantial respect the same as the Kansas statute, which was under construction inThomas v. Reynolds, 29 Kan. 216, 219, 32 P. Sts. Rep., with the single exception that their statute limited the recovery to $100; whereas, our statute extends the right *Page 583 
of recovery to "all damages which he or they may sustain by reason of such refusal, and shall also forfeit to him or them the sum of $100.00." In Thomas v. Reynolds, supra, Mr. Justice Brewer, subsequently a Justice of the Supreme Court of the United States, made the following comment on the Kansas statute:
"By this it appears that the penalty goes to the mortgagor, or his grantee or heirs. It could not go to the grantee if it was a purely personal right of the mortgagor, and was not a right running with the land. If it is a right running with the land, the purpose of the statute is obviously a protection to the land, and not the securing of a personal right of the mortgagor. In other words, the purpose of the statute is, as claimed by counsel for plaintiffs in error, to remove all clouds from the title of real estate, and not simply to furnish record evidence of the mortgagor's solvency, by proof that he had paid the particular debt secured."
The reasoning of Justice Brewer seems to me to be clear, logical and sound and a very reasonable construction of the statute.
On the other hand, it seems to me that the reasoning of the Alabama court, in Gay v. Rogers, cited by Mr. Justice Givens, both unsound and illogical. As illustration, they say: (20 So. 37, 40)
"There is no law which requires a mortgagee to have his mortgage recorded. . . The mortgagee having published to the world the existence of his lien or claim, . . . owes, independent of the statute, a moral duty to his debtor, to give the same publicity to the fact, that the property of the debtor is no longer incumbered."
Whatever the Alabama statute may be, with reference torecording mortgages, it is made the specific duty, by the Idaho statute (sec. 9-101, I. C. A.), for a mortgagee to record his mortgage, in order to protect his lien against strangers and third parties. (Farm Credit Corp. v. Rigby Natl. Bank, 49 Idaho 444,  449, 290 P. 211; Jeppesen v. Rexburg State Bank, 57 Idaho 94,  99, 62 P.2d 1369. Moreover, it seems clear to me that, under our statute, the right of action for damages, for failure to release a satisfied mortgage, runs with the land. In other words, the holder of the legal title, at the time the demandfor cancellation of the mortgage is made, is the one to whom the right of action arises. (14 C.J.S., p. 998, sec. 350.) *Page 584 
The case of Deeter v. Crossley, 26 Iowa 180, from which quotation is made, involved a statute limiting the right of recovery to mortgagor alone; hence, the discussion with reference to grantees and heirs can be of no assistance in construing a statute like ours. (See Jones v. Fidelity L. T.Co., 63 N.W. 553, 555.)
After the owner has sold and conveyed a tract of mortgaged land, it can make no material or substantial difference to him or affect his credit, whether the mortgage on the land is cancelled after he has sold and disposed of his interest in the land. The chances of a personal judgment ever being entered against him, on account of the indebtedness, is too remote and speculative to merit serious consideration or support an action for damages. (Chap. 150, p. 229, 1933 Session Laws; Jeppesen v.Rexburg State Bank, 57 Idaho 94, 62 P.2d 1369.) At any rate, the right of action is conferred by statute on the "mortgagoror his grantee, or heirs" and not to the "mortgagor" and his "grantee" and "heirs."